          Case 3:20-cv-02569-MMC Document 26 Filed 06/22/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


 Peter Johnson                                          CASE No C 3:20-cv-02569-MMC


                       Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
 Maker Ecosystem Growth Holdings,                       PARTIES AND COUNSEL
 Inc. et al
                       Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
      (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
      and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
      options.
                                                                                   Maker Ecosystem Growth Holdings, Inc.
 Date: 6/22/2020                                        /s/ John M. Yarwood Maker Ecosystem Growth Foundation
                                                                           Party
 Date: 6/22/2020                                        /s/ Alexander C. Drylewski
                                                                         Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
   " intend to stipulate to an ADR process
   " prefer to discuss ADR selection with the Assigned Judge at the case management
    n




     conference


     Date: 6/22/2020                                    /s/ Alexander C. Drylewski
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
          Case 3:20-cv-02569-MMC Document 26 Filed 06/22/20 Page 2 of 2



 1                                    SIGNATURE ATTESTATION
 2       Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
 3 the filing of this document has been obtained from any other signatory to this document.

 4

 5 DATED: June 22, 2020                                    /s/ Alexander C. Drylewski
                                                             Alexander C. Drylewski
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       1
     ADR CERTIFICATION BY PARTIES AND COUNSEL                                   CASE NO. 3:20-cv-02569-MMC
